In an action by the plaintiff wife to enforce the provisions of a separation agreement which, inter alia, relate to the defendant husband’s obligation to provide a college education for one of the children of the marriage, defendant appeals, as limited by his notice of appeal and brief, from so much of a judgment of the Supreme Court, Westchester County, entered June 8, 1978, as awarded plaintiff a counsel fee in the sum of $7,500. Judgment modified, on the facts, by reducing the counsel fee awarded to plaintiff in the fourth decretal paragraph thereof to $3,000. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. The counsel fee awarded was excessive to the extent indicated herein. Damiani, J. P., Titone, Margett and Mangano, JJ., concur. [93 Mise 2d 811.]